Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
This application is in condition for allowance except for the following formal matters:
Claims 16, 19. 30, and 33 are objected to because of the following informalities:  
Claims 16, 30, and 33 recite in part “wherein storage devices of the second type of have a lesser operational life”. The “of” in the limitation appears to be in error and should be removed.
Claim 19 recites a third and fourth compaction threshold value. As there is no first and second compaction threshold value, it would be more appropriate to label these values as first and second instead of third and fourth.
Appropriate correction is required.


Allowable Subject Matter
Claims 16-34 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: 
While sparse indexing is known in the art, see IDS reference Lillibridge et al., the art before the effective filing date of the invention does not appear to teach or suggest setting the index threshold based on the type of drive that will store the data. Therefore, the art does not teach or suggest “An article comprising at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource of a deduplication system to:
determine whether a hardware storage target for container indexes for the deduplication system comprises one or more storage devices of a first type or one or more storage devices of a second type, wherein storage devices of the second type of have a lesser operational life for write operations than storage devices of the first type;
in response to a determination that the deduplication system is to store container indexes on one or more storage devices of a first type, set a container index threshold to a first value;
in response to a determination that the deduplication system is to store container indexes on one or more storage devices of the second type, set the container index threshold to a second value higher than the first value;
store a plurality of container indexes on the hardware storage target;
identify, among the plurality of container indexes, container indexes having hits for a given portion of a given data stream; 
retrieve, from the hardware storage target, a number of the container indexes having hits, the number not exceeding the container index threshold, wherein the container index threshold is a maximum number of container indexes having hits to be read from the hardware storage target for deduplication of a single portion of any data stream; and
perform deduplication of the given portion in relation to the retrieved container indexes”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132